DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua A. Hamberger (59,955) on 02/10/2022.
The application has been amended as follows: 

	1.	(Currently Amended) A method for performing three-dimensional graphics rendering, the method comprising: 
performing per-vertex operations on a set of vertices at a primitive shader stage of a graphics processing pipeline, with a primitive shader program executing in parallel processing units;
performing culling operations on a set of primitives associated with the set of vertices, to generate a set of culled primitives, the culling operations being performed with the primitive shader at the primitive shader stage;

transmitting the set of culled primitives to a set of screen-space pipelines based on the identified screen subdivisions of the set of culled primitives, the transmitting performed with the primitive shader and via a general purpose local data store memory, wherein transmitting the set of culled primitives to the set of screen-space pipelines is performed via the general purpose local data store memory and not via a fixed function crossbar or via a dedicated position buffer and parameter buffer,
wherein the primitive shader stage comprises a programmable stage of the graphics processing pipeline prior to a screen-space pipeline of the graphics processing pipeline.

	2.	(Original) The method of claim 1, wherein:
	tessellation is enabled and the per-vertex operations comprise domain shader operations for evaluating barycentric coordinates produced by a tessellator stage of a graphics processing pipeline.

	3.	(Original) The method of claim 1, wherein:
	tessellation is disabled and the per-vertex operations comprise vertex shader operations for transforming vertex positions for a vertex shader stage of a graphics processing pipeline.

	4.	(Original) The method of claim 1, further comprising:
	performing operations for determining non-position attributes for vertices associated with the set of culled primitives, the operations for determining the non-position attributes being derived from vertex shader code for a vertex shader stage of a graphics processing pipeline.  

	5.	(Original) The method of claim 1, wherein:
	geometry shading is enabled and the method further comprises performing geometry shading operations on the set of primitives associated with the set of vertices, the geometry shading operations being derived from geometry shader code for a geometry shader stage of a graphics processing pipeline.

	6.	(Canceled)

	7.	(Currently Amended) The method of claim [[6]]1, wherein transmitting the set of culled primitives to the set of screen-space pipelines comprises:
	transmitting the set of culled primitives to the local data store memory; and
	transmitting the set of culled primitives from the local data store memory to the set of screen-space pipelines.

	8.	(Original) The method of claim 1, wherein identifying one or more screen subdivisions comprises:
	for each primitive in the set of culled primitive, identifying one or more screen subdivisions covered by that primitive.

	9.	(Original) The method of claim 8, wherein transmitting the set of culled primitives to the set of screen-space pipelines based on the identified screen subdivisions comprises:
	for each primitive in the set of culled primitives, identifying one or more screen-space pipelines associated with the screen subdivisions covered by that primitive; and
transmitting the primitive to the identified one or more screen-space pipelines.

	10.	(Currently Amended) An accelerated processing device (APD), comprising:
a graphics processing pipeline; 
a general purpose local data store memory, and
a plurality of parallel processing units,
wherein the graphics processing pipeline includes a programmable primitive shader stage configured to execute a primitive shader program on the plurality of parallel processing units, the primitive shader stage being prior to a screen-space pipeline of the graphics processing pipeline, the primitive shader program configured to: 
perform per-vertex operations on a set of vertices;
perform culling operations on a set of primitives associated with the set of vertices, to generate a set of culled primitives;
identifying one or more screen subdivisions for the set of culled primitives, with the primitive shader; and
transmitting the set of culled primitives to a set of screen-space pipelines of the graphics processing pipeline, via the local data store memory, based on the identified screen subdivisions of the set of culled primitives, wherein transmitting the set of culled primitives to the set of screen-space pipelines is performed via the general purpose local data store memory and not via a fixed function crossbar or via a dedicated position buffer and parameter buffer.

	11.	(Original) The APD of claim 10, wherein the graphics processing pipeline is in a state where tessellation is enabled and the per-vertex operations comprise:
	domain shader operations for evaluating barycentric coordinates produced by a tessellator stage of a graphics processing pipeline.

	12.	(Original) The APD of claim 10, wherein the graphics processing pipeline is in a state where tessellation is disabled and the per-vertex operations comprise:
vertex shader operations for transforming vertex positions for a vertex shader stage of a graphics processing pipeline.

	13.	(Original) The APD of claim 10, wherein the primitive shader program is further configured to:
perform operations for determining non-position attributes for vertices associated with the set of culled primitives, the operations for determining the non-position attributes being derived from vertex shader code for a vertex shader stage of the graphics processing pipeline. 

	14.	(Original) The APD of claim 10, wherein the graphics processing pipeline is in a state where geometry shading is enabled and the primitive shader program is further configured to perform geometry shading operations on the set of primitives associated with the set of vertices, the geometry shading operations being derived from geometry shader code for a geometry shader stage of the graphics processing pipeline.

	15.	(Canceled)

	16.	(Original) The APD of claim 10, wherein the primitive shader program is configured to identify one or more screen subdivisions by:
	for each primitive in the set of culled primitive, identifying one or more screen subdivisions covered by that primitive.

	17.	(Original) The method of claim 16, wherein the primitive shader program is configured to transmit the set of culled primitives to the set of screen-space pipelines based on the identified screen subdivisions by:
for each primitive in the set of culled primitives, identifying one or more screen-space pipelines associated with the screen subdivisions covered by that primitive; and
transmitting the primitive to the identified one or more screen-space pipelines.

	18.	(Currently Amended) A computing device, comprising:
	a central processing unit, and
	an accelerated processing device (APD), the APD comprising:
	a graphics processing pipeline; 
a general purpose local data store memory, and
a plurality of parallel processing units,
wherein the graphics processing pipeline includes a programmable primitive shader stage configured to execute a primitive shader program on the plurality of parallel processing units, the primitive shader stage being prior to a screen-space pipeline of the graphics processing pipeline, the primitive shader program configured to: 
perform per-vertex operations on a set of vertices received from the central processing unit;
perform culling operations on a set of primitives associated with the set of vertices, to generate a set of culled primitives;
identifying one or more screen subdivisions for the set of culled primitives, with the primitive shader; and
transmitting the set of culled primitives to a set of screen-space pipelines of the graphics processing pipeline, via the local data store memory, based on the identified screen subdivisions of the set of culled primitives, wherein transmitting the set of culled primitives to the set of screen-space pipelines is performed via the general purpose local data store memory and not via a fixed function crossbar or via a dedicated position buffer and parameter buffer.

	19.	(Original) The computing device of claim 18, wherein the graphics processing pipeline is in a state where tessellation is enabled and the per-vertex operations comprise:
	domain shader operations for evaluating barycentric coordinates produced by a tessellator stage of a graphics processing pipeline, the domain shader operations being derived from a domain shader program provided by the central processing unit.

	20.	(Original) The computing device of claim 18, wherein the graphics processing pipeline is in a state where tessellation is disabled and the per-vertex operations comprise:
vertex shader operations for transforming vertex positions for a vertex shader stage of a graphics processing pipeline, the vertex shader operations being derived from a vertex shader program provided by the central processing unit.

Allowable Subject Matter
Claims 1-5, 7-14, 16-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Per the BPAI’s decision rendered on 12/27/2021, the independent claims 1, 10 and 18 have been amended to incorporate the claim limitation of the reversed claims 6 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     /HILINA K DEMETER/Primary Examiner, Art Unit 2674